COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                 No. 08-14-00051-CR
IN RE: JOHNNY GREEN,
                                                  §             ORIGINAL PROCEEDING
RELATOR.                                                       ON PETITION FOR WRIT OF
                                                  §                  MANDAMUS

                                                  §

                                 MEMORANDUM OPINION

       Relator, Johnny Green, has filed a petition for writ of mandamus against Thomas Wilder,

the Tarrant County District Clerk. Relator seeks an order compelling the District Clerk to

provide him with a sealed volume of the appellate record which contains the jurors’ confidential

information. We deny mandamus relief.

       To obtain mandamus relief, Relator must establish both that he has no adequate remedy

at law to redress his alleged harm, and that what he seeks to compel is a ministerial act not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial District Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). A court of appeals has

jurisdiction to issue a writ of mandamus against certain judges within its geographic district.

TEX.GOV’T CODE ANN. § 22.221(b)(West 2004). A court of appeals also has authority to issue a

writ of mandamus if it is necessary to enforce its jurisdiction. Id. at § 22.221(a). Thus, we may

issue a writ of mandamus to a district clerk only if he or she interferes with the court’s

jurisdiction. See id. at § 22.221(a); In re Washington, 7 S.W.3d 181, 182 (Tex.App.--Houston
[1st Dist.] 1999, orig. proceeding).

       This Court affirmed Relator’s direct appeal from his murder conviction by opinion and

judgment issued on November 22, 2013. See Johnny Green v. State, 08-11-00317-CR, 2013 WL
6175127 (Tex.App.--El Paso November 22, 2013, no pet.)(not designated for publication).

Because the appeal is no longer pending, Relator cannot show that the District Clerk has

interfered with the Court’s jurisdiction. Consequently, we do not have jurisdiction to grant the

requested relief. The petition for writ of mandamus is denied.



February 12, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                              -2-